DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 June 2022 has been entered.
 
Response to Amendment
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7-9 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasniqi (US 2014/0169358 A1) in view of Ellis et al. (US 2015/0135101 A1, hereinafter Ellis) and Messer et al. (US 2008/0256097 A1, hereinafter Messer).

Regarding claims 1, 8 and 15, Krasniqi discloses a method, an apparatus and a system comprising one or more servers (Abstract, Fig. 4 and paragraph 39; paragraph 29, system comprises a server), the apparatus comprising: 
at least one processor (paragraph 39); and 
at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor (paragraph 39, “processor 650 that controls the overall operation of the computer by executing the device's program instructions which define such operation. The device's program instructions may be stored in a storage device 420”), cause the apparatus to perform at least the following: 
determine location information associated with a user within proximity of a location (paragraph 29-33, determining location of a user with respect to a building (i.e., a bar)); 
retrieve one or more personal data sets for the user (paragraphs 29-33, retrieving data related to promotion for the user); 
generate a personalized comment using the one or more personal data sets according to the location information (paragraph 31, same user returns to the bar and personal promotional message is provided to the user), wherein the personalized comment is different from another personalized comment that was generated on a prior visit within the proximity of the location (paragraph 31, “the message may change for each subsequent entry into the location”); and 
initiate presentation of the personalized comment, via a user interface, to the user (Abstract, paragraphs 12 and 39, a display (user interface) to display message to user).
Krasniqi discloses determining whether a user is a returning customer (paragraph 31), but does not expressly disclose the user is within a vehicle, determine a privacy level setting for the user, and filter the one or more personal data sets based on the privacy level setting, and the personalized comment is generated using a user familiarity with the location, the user familiarity being based on a number of detected visits by the user to the location.
In an analogous art, Ellis discloses a method and system for intelligent data presentation (Abstract), wherein a privacy component is configured to recognize when additional occupants are in a vehicle (paragraph 140) and toggle between one or more security modes (i.e., privacy level), and data is masked or hidden (filtered) based on the security mode being implemented (paragraph 141). Ellis suggests advertisement to be presented to user (paragraph 144). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply privacy protection features of Ellis for the personalized message system of Krasniqi in order to prevent private data from being presented to unauthorized users.
Krasniqi and Ellis do not explicitly disclose the personalized comment is generated using a user familiarity with the location, the user familiarity being based on a number of detected visits by the user to the location.
In an analogous art, Messer discloses a method and system for location identification (Abstract), wherein a familiar space includes a visited space where a number of visits by a user has exceeded a threshold (paragraph 20). Since Krasniqi in view of Ellis discloses determining whether a user is a returning user (see Krasniqi, paragraph 31), It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of identifying a familiar space based on number of visits as disclosed by Messer to the system and method for providing promotional message to user based on whether a user is a returning customer as disclosed by Krasniqi in view of Ellis to determine whether a user is a returning customer to a familiar space based on number of visits and enhance confidence that the user is indeed a returning customer.
Regarding claims 2, 9 and 16, Krasniqi in view of Ellis and Messer further discloses the apparatus is further caused to: retrieve information, associated with the user, relating to family history information, images, purchase history, consumption of content, contact information, medical information, or a combination thereof, and update the one or more personal data sets based on the retrieved information (see Krasniqi, paragraph 36, retrieving information associated with purchase history and point of sale information).
Regarding claims 7 and 14, Krasniqi in view of Ellis and Messer discloses the limitations of claims 1 and 8 as applied above. Krasniqi and Messer do not expressly disclose the apparatus is further caused to: determine contextual data associated with the vehicle and the user, wherein the contextual data specifies presence of another user within the vehicle, and wherein the privacy level setting is determined according to the contextual data.
Ellis discloses a method and system for intelligent data presentation (Abstract), wherein a privacy component is configured to recognize when additional occupants are in a vehicle (paragraph 140) and toggle between one or more security modes (i.e., privacy level), and data is masked or hidden (filtered) based on the security mode being implemented (paragraph 141). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of presenting personalized comment to user as disclosed by Krasniqi and Messer with feature of determining privacy level and presenting content to user according to privacy level as disclosed by Ellis in order to prevent private data from being presented to unauthorized users.

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasniqi in view of Ellis and Messer as applied to claims 1, 8 and 15 above, and further in view of Lewis et al. (US 2009/0197582 a1, hereinafter Lewis).

Regarding claims 3, 10 and 17, Krasniqi in view of Ellis and Messer discloses the limitations of claims 1, 8 and 15 as applied above. Krasniqi in view of Ellis and Messer discloses providing user with personalized advertising message based on location of the user (see Krasniqi, paragraphs 29-32).
Krasniqi, Ellis and Messer do not expressly disclose the one or more personal data sets include an image associated with the user, the apparatus being further caused to: initiate presentation, via the user interface, of a prompt specifying an action associated with the personalized comment, wherein the action includes a save function to store the personalized comment, an edit function to edit the one or more personal data sets, a comment function to provide a reply to the personalized comment, a correction function to modify the image associated with the user, or a combination thereof.
In an analogous art, Lewis discloses a mobile advertisement including an icon (image associated with the user) to save the advertisement for later accessing (paragraph 57 and Fig. 4, item 430) (action to save). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the personal advertising message of Krasniqi in view of Ellis and Messer to include graphical image for user to save the advertisement as disclosed by Lewis in order to allow user to access the advertisement at a later time.

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasniqi in view of Ellis and Messer as applied to claims 1, 8 and 15 above, and further in view of Carlson et al. (US 2010/0075638 A1, hereinafter Carlson).

Regarding claims 4, 11 and 18, Krasniqi in view of Ellis and Messer discloses the limitations of claims 1, 8 and 15 as applied above. Krasniqi in view of Ellis and Messer further disclose the personalized comment is among a plurality of personalized comments associated with the location (see Krasniqi, paragraphs 29-33, plurality of promotion messages associated with the bar (location)).
Krasniqi, Ellis and Messer do not expressly disclose the apparatus being further caused to: determining a ranking of the plurality of personalized comments.
In an analogous art, Carlson discloses a mobile device for sorting offer messages (Abstract), wherein the offer messages are sorted (ranked) based on sorting criteria, and sorted messages are displayed (paragraphs 91-93). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the sorting (ranking) feature of Carlson to sort messages of Krasniqi in view of Ellis and Messer to present offer most interested to user first and thereby enhance user experience.

Claims 5, 6, 12, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasniqi in view of Ellis and Messer as applied to claims 1, 8 and 15 above, and further in view of Dides et al. (US 2015/0302458 A1, hereinafter Dides).

Regarding claims 5, 6, 12, 13, 19 and 20, Krasniqi in view of Ellis and Messer discloses the limitations of claims 1, 8 and 15 as applied above. Krasniqi in view of Ellis and Messer further discloses the personalized comment is among a plurality of personalized comments associated with the location (see Krasniqi, paragraphs 29-33, plurality of promotion messages associated with the bar (location)).
Krasniqi, Ellis and Messer do not expressly disclose the apparatus being further caused to: determine a relevance factor for the personalized comment, wherein the generation of the personalized comment is triggered based on the relevance factor, wherein the apparatus is further caused to: receive activity data, via a sensor or a mobile device, relating to an activity performed by the user within the vehicle, wherein the relevance factor is based on the activity data.
In an analogous art, Dides discloses contextual information including user activity information, wherein user’s interest level (relevance factor) is determined based on the activity information, and the contextual information is useful to marketers to determine particular advertisement for the user (paragraph 23). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize mobile device of a user in a vehicle as disclosed by Krasniqi in view of Ellis and Messer to detect user activity to determine interest level of user for advertisement as suggested by Dides in order to generate advertisements interested to user and thereby enhance effectiveness of the advertisements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/            Primary Examiner, Art Unit 2645